Citation Nr: 1817197	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  13-22 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1. Entitlement to service connection for migraine headaches, to include as secondary to service connected adjustment disorder.

2. Entitlement to service connection for right wrist tendonitis.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michael J. O'Connor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 2003 to February 2004, from August 2005 to October 2006, and from June 2007 to November 2009.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey. 

In July 2016, the Veteran appeared at a hearing before the undersigned Veterans Law Judge. A transcript of the hearing has been associated with the record.

In October 2016, the Board remanded the case to the RO for further development. Specifically, the Board directed the RO to obtain additional records, schedule the Veteran for examinations for migraine headaches and right wrist tendonitis, and to readjudicate the claim.

The issue of entitlement to service connection for migraine headaches is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has demonstrated a right wrist tendonitis disability during the appeal, and such disability first manifested during active service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for a right wrist disability have been met. 38 U.S.C. §§ 1110, 1111, 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks to establish her entitlement to service connection for right wrist tendonitis. Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service. 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

The requirement of a current disability is satisfied when the Veteran has a disability at the time he/she files his service connection claim or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim. McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). However, when the record contains a recent diagnosis of disability prior to the Veteran's filing of a claim for benefits based on that disability, the report of the diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency. Romanowsky v. Shinseki, 26 Vet. App. 289 (2013). Under applicable regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions. 38 C.F.R. § 4.1; see also Hunt v. Derwinski, 1 Vet. App. 292 (1991).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C. § 5107. A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996).

In this case, the Veteran claims that she has right wrist tendonitis resulting from military service. Specifically, the Veteran notes having to do push-ups during basic training and having to carry military equipment. She claims that she has had tendonitis since service per a diagnosis provided by a physician.

The Board initially notes that the Veteran's service examinations "note" a previous right wrist fracture in 1984, well before the Veteran's entry into military service. However, post-service x-ray examinations indicate that the right wrist fracture has healed and is within normal limits. Additionally, a 2010 VA examiner noted that the Veteran's tendonitis condition was the result of prolonged or repeated wrist movements, and did not attribute the condition to any joint trauma. In essence, the record reflects that the Veteran's right wrist tendonitis is a separate and distinct disability from any prior history of fracture. As such, the presumption of soundness applies to the Veteran in this case as it applies to a diagnosis of right wrist tendonitis. 38 U.S.C. § 1111.

The Board further notes that the medical evidence of record, particularly the service treatment records (STRs), is incomplete. The evidence does not include all of the physical examinations taken by the Veteran, nor does it include any record of treatment sought for the claimed right wrist condition. Furthermore, the Veteran is a licensed practical nurse and has testified to informal treatment by physicians in the work setting.

In this context, the Veteran was released from active service in November 2009. That same month, she claimed service connection for right wrist tendonitis. She has reported being diagnosed with, and treated for, right wrist tendonitis by a physician. Her lay recollection of a physician diagnosis holds some probative value. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when the layperson is reporting a contemporaneous medical diagnosis or describes symptoms which supports a later diagnosis by a medical professional).

The probative value of the Veteran's recollections of being diagnosed with right wrist tendonitis holds heightened probative value when considering that, on her initial VA examination in May 2010, a diagnosis of right DeQuevain's tenosynovitis was confirmed by a VA orthopedic physician. This diagnosis was based on examination findings of subjective report of pain and objective evidence of tenderness, positive Finkelstein's test, and painful motion which was less than full. The May 2010 VA examination findings and diagnosis of right DeQuevain's tenosynovitis satisfies the current disability component of a service connection claim. McClain, 21 Vet. App. at 321.

The Board remanded this case in October 2016, in part, to attempt to obtain missing STRs and medical opinion as to whether the Veteran's right wrist tendonitis was incurred in or aggravated during a period of active service. Due to missing records and multiple periods of active service, the Board was unable to determine at that time the appropriate legal standard to apply.

An April 2017 VA examiner, who specializes in cardiology, found no objective evidence of right wrist tendonitis at the time of examination. This examiner further described right wrist tendonitis as an acute limiting condition. The examination report reflected no awareness of the clinic findings or diagnosis by the May 2010 VA orthopedic examiner. This examination, therefore, is deemed in inadequate to establish that no current disability exists as there is no finding that the May 2010 diagnosis was a misdiagnosis. At best, the Veteran was asymptomatic at the time of the April 2017 VA examination.

Resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran has demonstrated a right wrist tendonitis disability during the appeal, and that such disability first manifested in service. In the context of missing STRs, the Veteran - who has training as a licensed practical nurse - reported being diagnosed with right wrist tendonitis the same month she was separated from service, and this diagnosis was confirmed by a VA orthopedic physician in May 2010 based upon objective evidence of tenderness, positive Finkelstein's test, and painful motion which was less than full. There is no competent evidence which tends to establish that the Veteran's right wrist tendonitis was incurred in a time period other than active duty as reported. Thus, the criteria for establishing entitlement to service connection for right wrist tendonitis have been met.


ORDER

Entitlement to service connection for right wrist tendonitis is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that the Veteran's remaining claim is appropriately evaluated.

As discussed above, the Veteran's STRs are incomplete including an entry examination for the first period of active service beginning in April 2003. As such, the Board must presume that the Veteran entered service in sound condition. See Quirin v. Shinseki, 22 Vet. App. 390, n. 5 (2009) (absent evidence to contrary, it is presumed an entrance examination was provided prior to all periods of active service); Lee v. Brown, 10 Vet. App. 336, 339 (1997) (holding that the presumption of soundness applies even when the record of a veteran's entrance examination has been lost or destroyed while in VA custody).

The Veteran, however, has reported diagnosis and treatment for migraine headaches prior to her entry into active service. The Veteran is certainly competent to describe headache symptoms and, as discussed above, the Veteran's description of diagnosis and treatment for migraines prior to service holds probative value - which is even greater given her training as a licensed practical nurse. 

Thus, one question which exists is whether her migraine headache disorder clearly and unmistakably existed prior to service and, if so, whether such disorder clearly and unmistakably was not aggravated during a period of active service. 38 U.S.C. § 1111; Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

The record also raises an additional issue as to whether the Veteran's migraine disorder has been aggravated beyond the normal progress of the disorder by service-connected disability of adjustment disorder with depression, lumbar disc derangement and asthma. The Veteran has testified to increased severity of her headache disorder during periods of stress. The April 2017 VA examiner, who as discussed above has a specialty in cardiology, initially opined that the Veteran's headache disorder was at least as likely as not proximately caused by, incurred in or otherwise aggravated by service-connected disability. In doing so, the examiner stated that "IT IS CLEARLY DOCUMENTED IN THE MEDICAL LITERATURE THAT MIGRAINES ARE AGGRAVATED BY ANXIETY AND STRESS." However, the examiner later stated that there was no general medical consensus and evidence based opinion supporting a contention that the Veteran's headache disorder was due to service-connected disability.

In an addendum dated August 2017, which included review of additional treatment records for the period from 2007 to 2009, found no aggravation.

The Board finds that the findings of the VA April 2017 VA examiner are inadequate to adjudicate this claim for the reasons discussed above. Additionally, the opinion obtained must be addressed under the correct legal standard of review.

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims folder updated private and VA treatment records.

2. Thereafter, forward the claims folder to an appropriately qualified VA examiner other than the April 2017 VA examiner. The need for additional examination is left to the discretion of the examiner. The examiner is requested to provide opinion on the following questions:

a) Whether there is clear and unmistakable (undebatable) evidence that the Veteran manifested a chronic headache disorder at the time of entry into active service in April 2003 and, if so, whether there is clear and unmistakable (undebatable) evidence that such disability was not aggravated during the period of active service from April 2003 to February 2004?

b) Whether there is clear and unmistakable (undebatable) evidence that the Veteran manifested a chronic headache disorder at the time of entry into active service in August 2005 and, if so, whether there is clear and unmistakable (undebatable) evidence that such disability was not aggravated during the period of active service from August 2005 to October 2006?

c) Whether there is clear and unmistakable (undebatable) evidence that the Veteran manifested a chronic headache disorder at the time of entry into active service in June 2007 and, if so, whether there is clear and unmistakable (undebatable) evidence that such disability was not aggravated during the period of active service from June 2007 to November 2009?

d) Whether it is at least as likely as not that the Veteran's headache disorder has been aggravated beyond the normal progress of the disorder by service-connected adjustment disorder, lumbar spine and/or asthma disabilities?

In providing this opinion, the examiner is requested to consider the following:
* the Veteran's level of medical training as a licensed practical nurse;
* the fact that service treatment records are incomplete due to no fault of the Veteran;
* the Veteran's credible description regarding the course of the nature, severity and duration of her headaches at the June 2010 VA examination and July 2016 hearing;
* the April 2017 VA examiner's comment that "IT IS CLEARLY DOCUMENTED IN THE MEDICAL LITERATURE THAT MIGRAINES ARE AGGRAVATED BY ANXIETY AND STRESS"; and
* the legal concept that temporary or intermittent flare-ups of a preexisting injury are not sufficient to be considered "aggravation" unless the underlying condition, not just the symptoms, worsened).

In making all determinations, the examiner is asked to carefully consider the Veteran's own assertions and any lay assertions of record. The examiner is advised that the Veteran is competent to report her symptoms, and that her reports must be considered in formulating the requested opinion. If her reports are discounted, the examiner should provide a reason for doing so. A rationale for any opinion offered is requested. If the examiner is unable to render the requested opinion without resort to pure speculation, he or she must so state; however, a complete rationale for such a finding must be provided.

4. Thereafter, consider all of the evidence of record and readjudicate the claims for service connection. If the benefit sought is not granted, issue a supplemental statement of the case and allow the Veteran an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


